Citation Nr: 0030034	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for disabilities of 
both wrists.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel




REMAND

The veteran served on active duty from September 1960 to July 
1962. 

On his VA Form 9, dated on July 19, 1999, the veteran 
indicated that he wanted a "BVA hearing at a local VA office 
before a Member of the... BVA".

In February 2000, the Regional Office (RO) scheduled the 
veteran for a videoconference hearing in March 2000.  In 
early March 2000, the veteran's representative canceled this 
March 2000 hearing (without any apparent consent of the 
veteran), pending resolution of one claim that had not been 
adjudicated by the RO.  The RO did telephone the veteran, but 
the veteran was not home. The RO left a message with the 
veteran's answering machine, notifying him that his 
representative had canceled the videoconference hearing.  

In April 2000, the RO denied the claim that had been pending.  
In June 2000, the RO scheduled a videoconference hearing for 
July 2000, and the veteran was sent notice of this new 
hearing date.  The veteran failed to appear for the hearing.  

38 C.F.R. § 20.700 (2000) provides that when suitable 
facilities are available, an appellant may be scheduled for 
an electronic hearing.  Such hearing will be in lieu of a 
hearing held by personally appearing before a Member of the 
Board, and will be considered the equivalent of such a 
hearing.  If an appellant declines to participate in an 
electronic hearing, the appellant's opportunity to 
participate in a hearing before the Board shall not be 
affected.  Also see 38 C.F.R. § 20.704 (2000).

Thus, 38 C.F.R. § 20.704 provides that a veteran has a right 
to choose between a videoconference hearing and a hearing 
before a Member of the Board sitting at the RO (a travel 
board hearing).  In this case, the RO scheduled the veteran 
for a videoconference hearing, (twice actually), without 
providing him the opportunity to choose between the video 
conference hearing and a travel board hearing.  The veteran 
had indicated in July 1999 that he wanted a travel board 
hearing.  There is nothing in writing from the veteran or his 
representative that he desired the videoconference hearing in 
lieu of a travel board hearing, or that he waived his right 
to such travel board hearing.  

Accordingly, this appeal is REMANDED to the RO for the 
following action:

1.  The RO should write to the veteran, 
explaining that he has expressed a desire 
for a hearing before a Member of the 
Board of Veterans' Appeals at the RO in 
accordance with the provisions of 
38 C.F.R. § 20.704(a).  The RO should 
indicate that such a hearing will be 
scheduled, unless he expressly indicates 
that he does not wish such hearing.  The 
RO should provide an appropriate time for 
such response. 

2.  If the veteran does not respond 
within the time period, or if he states 
that he does desire such hearing, the RO 
should then schedule the veteran for a 
hearing before a Member of the Board of 
Veterans' Appeals at the RO in accordance 
with the provisions of 38 C.F.R. 
§ 20.704(a).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination in this case.  The 
veteran needs to take no further action until notified.  The 
purpose of this REMAND is to provide due process.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



